Title: To Benjamin Franklin from ——— de Rayber, 22 January 1780
From: Rayber, —– de
To: Franklin, Benjamin


Monsieur
Nantes ce 22. Janvier 1780.
J’ay l’honneur de recourir à votre Justice, et vous la demander dans la situation malheureuse ou je me Trouve.
Au mois d’aoust dernier J’offris mes services au Commodore Guillin agent des affaires de la Caroline du Sud, apres avoir vû mes Brevets, Certificats de Service et démission au Service du Roy, les petits Talents qu’il m’a reconnu, ont fait agréer l’offre que Je luy avais fait. En consequence Il me promit l’expedition d’un Brevet de Capitaine des troupes de Marine, les appointements attachés à cette place, et m’ordonna de ne point quitter Nantes, d’y attendre ses ordres qu’il me ferait communiquer par le sr. Robezon Capitaine de Vaisseau au Service des Etats reunis de l’amerique.
Le Commodore quitta cette ville au mois de septembre et me laissa avec les assurances et les Promesses les plus positives. Je devais incontinent apres son départ de Nantes recevoir Brevet et appointements promis, sa parole par Ecrit et verbale devant plusieurs officiers americains devait me tranquiliser; mais Jusqu’a ce Jour rien ne s’est effectué, plus de vingt de mes lettres ont restées sans reponse, celles du sr. Robezon n’ont point produit meilleur effet, enfin depuis le départ du Commodore Je suis reduit à la derniere necessité, obligé de Contracter quelques dettes pour ma Subsistance, Je me vois ménacé de la Prison, et ne puis l’Eviter n’ayant aucune ressource et ne pouvant quitter cette ville ou je suis retenû par les ordres du Commodore et par les dettes que J’ay été forcé d’y Contracter.
Dans ces Circonstances J’ay l’honneur de recourir à vous Monsieur, et vous Supplie en vertu de votre pouvoir de porter quelqu’adoucissement à mon Sort, et me rendre La Justice qui m’est duë contre la Conduite extraordinaire de ce Commodore, en me faisant delivrer quelques mois de mes appointements ou par M.M. la Bouchire, choran, ses Correspondants icy, ne m’etant plus possible d’exister et d’eviter le nouveau malheur qui m’attend, si Je ne donne quelques fonds à mes Créanciers.
J’ose esperer de votre Equité ordinaire que vous voudrez bien me rendre la Justice que je crois m’etre duë.
J’ay l’honneur d’etre avec un tres parfait respect Monsieur Votre tres humble et tres obeissant Serviteur
DE RayberCapne. à la suite de l’infanterie Ruë du BignonLestard maison du Corps de Garde
 Notation: Rayber 22 Feb. 1780